DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9, 11-13, 15-18 and 20-24 (renumbered as 1-20) are allowed. The following is an Examiner’s statement of reasons for allowance:  
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

transmit the device identifier to the management server in order to access services of the data network;
upon first connecting to the cellular network, transmitting the token to the address of the token server for assigning the selected service plan to the communication device; and
after the selected service plan has been assigned to the communication device in the management server, communicate with a target server
…..

Regarding claims 2-3 and 5-6, these claims depend on claim 1 and thus are allowed for the same reason stated above for claim 1.
Regarding claim 7, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

transmit the device identifier to the management server in order to access services of
the data network:
upon first connecting to the cellular network, transmitting the token to the address of the token server for assigning the selected service plan to the communication device; and
after the selected service plan has been assigned to the communication device in the management server, communicating with a target server
…..

Regarding claims 8-9 and 11-12, these claims depend on claim 7 and thus are allowed for the same reason stated above for claim 7.
Regarding claim 13, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

upon receiving  a given token, previously provided in response to a token request,  from a given communication device, store in the memory an identifier of the given communication device and the selected service plan and send an onboarding request to the management server for assigning the selected service plan to the given communication device.

Regarding claims 15-17, these claims depend on claim 13 and thus are allowed for the same reason stated above for claim 13.
Regarding claim 18, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:

…..

upon receiving a given token, previously provided in response to a token request,  from a given communication device, storing in a memory given communication device.
Regarding claims 20-22, these claims depend on claim 18 and thus are allowed for the same reason stated above for claim 18.
Regarding claim 23, this claim contains the following underlined features which, when combined with other features of the claim, conventional techniques in the art of record failed to anticipate or render obvious at the time of instant invention was made:
…..

sending the embedded token to the token server, by the communication device;
requesting the management server, by the token server, to onboard the communication device by assigning the selected service plan to the communication device in the management server;
…..

Regarding claims 24, this claim depends on claim 23 and thus is allowed for the same reason stated above for claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411